DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action January 26, 2021 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 2 and 10 have been previously cancelled. Claims 1, 3-9, and 11-20 are currently pending in the application and are considered in this Office action, with claims 1 and 7 amended.
The amendment to Title has overcome the objection previously set forth in the Office action mailed on October 26, 2020. 
The objection of Drawings has been withdrawn as a result of claim amendment. 
The rejection of claims 1 and 7, and their dependent claims under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in response to Applicant’s amendments.
Applicant’s arguments have been considered but are moot because of new ground of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0174631 A1, cited in IDS), hereinafter Cho, Simsek (US 2011/0100068 A1), hereinafter Simsek, and Ko et al. (US 2005/0268669 A1), hereinafter Ko.
Regarding claim 1, Cho discloses a laundry treating apparatus (100, Fig. 1, para 13) comprising a cabinet (110); a tub (120) located inside of the cabinet; a drum (130) located inside of the tub configured to accommodate laundry and configured to rotate (para 13); a motor (140) connected to a rotation shaft (351) of the drum (e.g. Fig. 2, para 21); and a controller (control part, e.g. para 67) configured to control the motor (140) based on any one of a plurality of drum driving motions (e.g. Fig. 6). Cho (i.e. a protruding dimension) that is less than a height of the lifters.
Simsek teaches a laundry treating apparatus (e.g. Fig. 11) comprising a drum (5, Fig. 12) having a plurality of lifters (lifter ribs 50) protruding from the inner circumferential surface of the drum and extending along an axial direction of the drum, and a plurality of bent portions (protrusions 45, paras 52-53, para 39) protruding radially inward from the inner surface of the drum, extend in an axial direction of the drum, having a height that is less than a height of the lifters (Fig. 12, para 52). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the drum in the apparatus of Cho with the bent portions of Simsek for the predictable result of providing additional force to the laundry and washing water during rotation of the drum, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The embossments, such as axially extending bent portions, are known in the art, as taught by Simsek; and one of ordinary skill in the art would consider inclusion of the bent portions for the reasons of providing better washing effect while reducing load impacts on the motor during washing. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more 
Cho discloses that the controller is configured to, based on a motion selected out of the plurality of drum driving motions (e.g. Fig. 6), start the selected motion and control rotation of the motor to cause laundry to fall toward an inner surface of the drum and to contact the inner surface of the drum (see e.g. Step motion, Scrub motion, Rolling motion, Tumbling motion, Swing motion). Cho further discloses that for the selected drum motion, the controller (control part) is configured to change the direction of rotation (e.g. Scrub motion, Swing motion, Fig. 6) by sudden breaking (e.g. para 66) and quick stopping (para 67). The disclosed drum motion involving sudden breaking and changing direction of rotation implicitly comprises an acceleration (quickly resuming movement in an opposite direction after stopping at the point at which the drum switches direction of rotation) and deceleration (transition between rotating at a rotation speed and a sudden stop at the point at which the drum switches direction of rotation), in the broadest reasonable interpretation. As an alternative interpretation of the claimed acceleration and deceleration, controllers configured to accelerate and decelerate drums during washing are well known. For example, Ko teaches a washing machine (Fig. 1) comprising a drum (3) and lifters (11) installed on the inner circumference of the drum (para 35), and a controller (20) configured to operate a control method (Fig. 6) comprising steps of accelerating the drum to the first rotational speed (S1), rotating the drum at a first rotational speed (S1), reducing the rotational speed of the drum from the first rotational speed (S1) to a lower second rotational speed (S2) when the angle of 
 It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the controller configured to perform motions disclosed by Cho on Fig. 6, e.g. Step motion, with performing acceleration and deceleration of the drum, as taught by Ko, to yield predictable result of agitating laundry in the rotating drum, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having controller configured to accelerate and decelerate the rotation of the drum during washing cycle is known in the prior art, as taught by Ko. Modifying the laundry treatment apparatus of Cho to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of providing optimal mechanical force to treat the laundry depending on the type of laundry being washed, the soil level, and other such factors, rendering this limitation obvious.
Regarding claim 3, in the method taught by Ko, the absolute value of the acceleration appears to be less than an absolute value of the deceleration (Fig. 6), and thus a person of ordinary skill viewing the drawing of Ko would also find such ratio obvious.
Regarding claim 4, Cho discloses that the washing phase including a particular motion is performed of a predetermined time (e.g. para 107). Thus, in the laundry treating apparatus of Cho modified with capability of Ko, the pattern of the rotation of the drum, comprising increasing and decreasing the rotational speed of the motor is performed for a predetermined number of times, as claimed. Further, Ko teaches that the controller is configured to repeat increasing and decreasing the rotational speed of the motor three times (one per lifter) during revolution of the drum.
Regarding claim 5, Cho discloses that drum motion may generate a relatively large load on the motor and a net acting ratio (a ratio of a motor driving time to a total value of the driving time and the stopping time of the motor) may be reduced, e.g. the step motion may be implemented at 70% of the net acting ratio, considering the load of the motor; and other ratios and driving/stopping times may also be appropriate (e.g. paras 68, 69). The disclosed performing motions at net acting ratio being less that ‘1’ is interpreted the controller being configured to stop driving the motor for a preset time interval after the motion movement, including repetition of increasing and decreasing the rotational speed of the motor taught by Ko, the predetermined number of times, in the broadest reasonable interpretation. Cho further discloses that the control part is configured to maintain the motor in the stopped state after finishing motion, and before re-rotation (e.g. Fig. 4d) to allow laundry to reach the lowest point (e.g. para 71). The 
Regarding claim 6, in the laundry treating apparatus disclosed by Cho and modified with Ko, the motor is capable to maintain a stopped state, including at any time after decreasing the rotational speed of the motor at the deceleration, e.g. to maintain reduced net acting ratio, if the operating cycle is soaking, if a user requested pause in operation or opened the door of the laundry treating apparatus, or if the washing process in completed.
Regarding claim 7, Cho discloses that laundry amount may be determined by measuring electric currents used to drive the drum, that the control part controls the drum to be rotated at a predetermined RPM, and the amount of laundry may be determined based on an amount of current required to drive a particular drum at a particular RPM in a particular motion (para 98), and that the controller is configured to change a driving pattern of the motor corresponding to the first motion based on the determined laundry amount (e.g. para 88).
Regarding claim 8, Cho discloses that each drum driving motion has its own advantages and disadvantages in relation to the laundry amount, and that even in case of the same course and cycle, the various drum driving motions may be applied differently depending on the relation with the laundry amount (para 88). The disclosed capability is interpreted as the controller is configured to change parameters of the drum 
Regarding claim 9, Cho discloses that for the selected drum motion, the controller (control part) is configured to change the direction of rotation (e.g. Scrub motion, Swing motion, Fig. 6) by sudden breaking (e.g. para 66) and quick stopping (para 67). For example, to brake the drum 130 suddenly, the motor 140 provides the drum 130 with a reverse-torque generated by reversing-phase braking configured to supply reversing-phase currents to the motor (e.g. Fig. 3c, para 66).The disclosed drum motions involving changing direction of rotation by generating reverse torque comprises stopping at the point at which the drum switches direction of rotation, and thus comprises an acceleration step (resuming movement in an opposite direction after stopping) and deceleration step (preparing to stop for switching), and reads on the claimed performing the reverse phase braking of the motor to decrease the rotational speed of the motor by generating rotational force in a direction opposite to a rotational direction of the motor. 
Regarding claim 11, Cho discloses that the controller is configured to control the motor to cause laundry to be separated from the drum at a predetermined angular position with respect to a rotational direction of the drum and to fall toward a lowest point of the drum (e.g. Figs. 4, 6).
Regarding claim 12, Cho discloses that the controller is configured to perform a reverse-torque generated by reversing-phase braking configured to supply reversing-phase currents to the motor (e.g. Fig. 3c, para 66). The disclosed reverse-torque reads on the claimed controlling the motor to apply torque to the drum in a second direction opposite to a first direction when the laundry reaches the predetermined angular position in the first direction. The first direction disclosed by Cho is interpreted as a laundry advancing direction, in the broadest reasonable interpretation.
Regarding claim 13, Cho discloses that the washing is performed for a period of time, during which the particular drum motion, such as step motion or scrub motion, is repeated (e.g. para 107). Thus, the controller of Cho is configured to control the motor to rotate the drum, and thus, increase the shock between the plurality of bent portions and the laundry for a plurality of times based on the laundry moving from the lowest point of the drum to the predetermined angular position, as claimed.
Regarding claim 14, Simsek teaches hat each of the bent portions is arranged at regular intervals along the inner surface of the drum (e.g. Fig. 12). 
Regarding claims 16 and 17, Simsek teaches that the protrusions in various shapes and sizes are dispersed along the entire surface effectuate a lifting function while washing (para 39), that the protrusions can be altered as shape, density, plurality, size just by changing the pieces in various shapes and sizes installed inside a drum 
Regarding claim 20, Simsek teaches that each of the bent portions has a tapered shape that extends toward an inside of the drum (e.g. Fig. 12B).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0174631 A1, cited in IDS), hereinafter Cho, Simsek (US 2011/0100068 A1), hereinafter Simsek, Ko et al. (US 2005/0268669 A1), hereinafter Ko, and Nukaga et al. (US 5,115,651), hereinafter Nukaga.
The reliance of Cho, Simsek, and Ko is set forth supra.
Regarding claim 15, Simsek teaches that the bent portions are formed integrally with the drum (the drum interior of the drum can be manufactured with a protrusive (45-h) surface (33-b), para 53). Further, Nukaga teaches ta laundry treating apparatus (e.g. .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0174631 A1, cited in IDS), hereinafter Cho, Simsek (US 2011/0100068 A1), hereinafter Simsek, Ko et al. (US 2005/0268669 A1), hereinafter Ko, and Kim et al. (US 2015/0176172 A1), hereinafter Kim.
The reliance of Cho, Simsek, and Ko is set forth supra.
Regarding claim 18, Simsek teaches that the protrusions are in the shape of small sized ribs and can be helically shaped (para 39). The disclosed helical shape reads on the claimed predetermined curvature from an entrance side of the drum toward a rear side of the drum. Further, Kim teaches a washing machine (Fig. 1) having a drum (200) comprising bent portions (grooves 216, 217) that protrude radially inward from the inner surface of the drum, extend in an axial direction of the drum, are arranged at regular intervals along the inner surface of the drum (Figs. 3, 5), have a tapered shape that extends toward an inside of the drum (Fig. 4), and a predetermined curvature from an entrance side of the drum toward a rear side of the drum (e.g. Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the bent portions of Simsek such that they have predetermined curvature from an entrance side of the drum toward a rear side of the drum, as taught by Kim, to yield the same and predictable result of forming an opening to add fluid additives, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to modify the laundry movement during rotation of the drum.
Claims 1, 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0174631 A1, cited in IDS), hereinafter Cho, Ko et al. (US 2005/0268669 A1), hereinafter Ko, and Jung et al. (US 2005/0022565 A1), hereinafter Jung.
Regarding claim 1, Cho and Ko are relied upon as set forth in paras 8, 10, and 11 of this Office action. Cho does not disclose that the drum comprises a plurality of bent portions protruding from the inner circumferential surface of the drum and extending along an axial direction of the drum, having a height (i.e. a protruding dimension) that is less than a height of the lifters.
Jung teaches a laundry treating apparatus (e.g. Fig. 1) comprising a drum (Fig. 12) having a plurality of lifters (110) protruding from the inner circumferential surface of the drum and extending along an axial direction of the drum, and a plurality of bent portions (120) protruding radially inward from the inner surface of the drum, extend in an axial direction of the drum, having a height that is less than a height of the lifters (Fig. 1). It would have been obvious before the effective filing date of the claimed invention 
Regarding claim 14, Jung teaches that each of the bent portions is arranged at regular intervals along the inner surface of the drum (e.g. Fig. 2). 
Regarding claim 19, Jung teaches a plurality of protrusions (120a) located at a surface of bent portions and that are arranged at regular intervals (e.g. Fig. 3c). 

Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: Geyer (US 2010/0287996 A1) teaches a washing machine (Fig. 1) comprising lifters (5), and bent portions (bulging linear elevations 6, Figs. 2-12, para 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/IRINA GRAF/Examiner, Art Unit 1711